Citation Nr: 1425128	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-09 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for left patella chondromalacia with anserine bursitis status post medial meniscus tear arthroscopic resection.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel
INTRODUCTION

The Veteran served on active duty from January 1980 to October 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

The appeal is remanded to the RO. 


REMAND

In January 2011, the Veteran appeared before the Board to present testimony in his case.  Subsequently, the Veterans Law Judge who conducted the hearing left his position at the Board.  In a May 2014 letter, the Veteran was informed of this fact, and offered the opportunity to testify before the Board at another hearing.  

The record reflects that the Veteran responded to the Board's May 2014 letter within the appropriate 30 days of the date of such letter.  Accordingly, a remand is required in order to afford the Veteran the opportunity to present testimony before the Board at the local RO.  38 C.F.R. § 20.717 (2013).  

Accordingly, the case is remanded for the following action:

The RO must place the Veteran's name on the docket for a hearing before the Board at the RO, according to the date of his May 2014 request for such a hearing.






No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



